EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Spenser Schwabe on Friday, 17 June 2022.
Claims 1 and 7-16 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 1 (amended in part) “… a hydrogel disposed on a surface of the film and configured to couple at least a portion of the delivery tube to the surface of the film; 
wherein the hydrogel faces away from the tissue site.” 

This application is in condition for allowance except for claims 7-16 directed to an invention nonelected without traverse. 
Accordingly, claims 7-16 have been canceled.


Allowable Claims
Claims 1-6 and 17-19 are allowed.
Reasons for Allowance
Applicant’s arguments filed 24 May 2022 regarding Weston, Richard Scott (US 20040073151 A1) and Russo; Ronald D. (US 4579555 A) have been considered and are persuasive. Examiner advances additional reasons for allowance.
The double patenting rejections citing Heaton; Keith Patrick et al. (US 8679079 B2) are withdrawn in view of the amended claims. Heaton does not claim a hydrogel facing away from a tissue site.  

Weston, the closest art of record, lacks a delivery tube having a substantially rectangular cross-section and a plurality of corrugations. Weston also lacks a hydrogel facing away from a tissue site. 

Also of record, Russo was cited as teaching a rectangular delivery tube having corrugations (col. 3, lines 53-59, drain 54; col. 4, lines 5-14, ribs 78). However, Russo lacks a hydrogel configured to couple the delivery tube to a film. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Biggie, John J.  et al. (US 20050137539 A1) describes a wound dressing system (¶ [0005], [0032], [0033] In FIG. 1a, … pouch 1; ¶ [0076] FIG. 12 … modified wound dressing patch system 200); including a delivery tube (¶ [0077], Exudates are drawn under negative pressure through a tube 204 to a connector 205); 
a film (¶ [0079], layer of bandage material 207); 
a hydrogel disposed on a surface of the film and configured to couple at least a portion of the delivery tube to the surface of the film (¶ [0054], flexible gel 12  … A variety of commercially available gels can be used, such as hydro-colloids, silicones, or a lyogel, such as a hydrogel; ¶ [0076], the patch 200 is fabricated from material that has a gel-like feel; ¶ [0077], the use of pliant gel-like material to fabricate a patch 200 is that if the patch 200 is made sufficiently thick, it will snugly fit around the outer surface of the tube 204). 
However, Biggie does not arrange the hydrogel to face away from the tissue and instead configures the gel to contact a tissue site (¶ [0055], The external drape 13 acts as a protective cover … it helps the gel 12 to remain in contact both with the pouch 1, and with the skin 10 surrounding the wound area). 

Biel; Merrill A. et al. (US 20060173514 A1) discloses a photodynamic therapy (PDT) wound treatment device (¶ [0001], [0009], [0028], FIG. 1 … device 10), including a film (¶ [0037], fabric cover 26; ¶ [0044] fabric layer 26 … A variety of different fabrics (woven or non-woven) could be utilized); a hydrogel (¶ [0031] Flexible dressing 12 may or may not have a polymer or copolymer such as a hydrogel or a hydrocolloid or foam or a combination thereof); and an adhesive (¶ [0044], An adhesive 27 preferably secures the fabric layer 26 to a patient's skin or tissue surface). 
However, Biel lacks a delivery tube and instead configures the dressing to emit light towards a tissue site (¶ [0041], light source 20 includes a plurality of VSCEL elements. In alternative embodiments, light source 20 may include one or more LED's, organic light emitting diodes (OLED's), laser diodes, light emitting plastics, and chemoluminescent materials). 

Meserol; Peter M. (US 5505726 A) discloses a dressing including a hydrogel (col. 6, lines 20-25, a body or layer of transparent hydrogel 26 is received and resides within the chamber 25). However, Meserol lacks a delivery tube and instead configures the dressing to deliver light towards a tissue site through optical fibers (col. 6, lines 50-55, The optic laser light-emitting panel 30 includes a plurality of optical fiber strands 31). 

Riesinger; Birgit (US 20080119802 A1) describes a drainage device for treating wounds (¶ [0001], [0009], [0036] FIGS. 1 and 2a to 2d show a drainage device 100; ¶ [0041] A drainage device 200 … in FIGS. 3 and 5); including a delivery tube (¶ [0036], drainage tube 4); 
a film (¶ [0036], sheet-like, transparent wound-covering 3); and 
a hydrogel (¶ [0036], a connecting plate 10 of a hydrocolloid-like material). 
However, Riesinger lacks a delivery tube having a substantially rectangular cross-section and a plurality of corrugations and at most shows a tube with a circular cross section (Figs. 2b, 4a-4c). Riesinger also does not arrange the hydrogel disposed on a surface of the film, and instead locates the hydrogel on a separate layer, remote from the tube (Figs. 4a-4c). Riesinger does not couple the delivery tube to the surface of the film with a hydrogel, and instead secures the tube to the film with a separate element (¶ [0038] The drainage tube 4 is pushed over an envelope piece 22). 

Biggie; Lydia B. et al. (US 20080271804 A1) describes a wound dressing system (¶ [0004], [0005], [0015] FIGS. 1-4, a flat-hose assembly 10 for use in a wound drainage system); including a delivery tube having a flat cross-section (¶ [0015], The filter layer 14 is enclosed within the top layer 12 and the bottom layer 16); 
a film (¶ [0028], wound dressing 110); 
an adhesive disposed on a surface of the film and configured to couple at least a portion of the delivery tube to the surface of the film (¶ [0028] An adhesive 24 attaches to a bottom surface of the bottom layer 16. The adhesive 24 may be a commercially available double-sided adhesive with peal-away liners). 
However, Biggie lacks a plurality of corrugations and a hydrogel disposed on a surface of the film. At most, Biggie discloses a flat tube and selects a non-hydrogel for coupling the delivery tube to the surface of the film (¶ [0028], The adhesive 24 may be a commercially available … such as those manufactured by 3M™ or TESATAPE™). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781